           Case 3:20-cv-02064-MMC Document 67-3 Filed 04/29/20 Page 1 of 4



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
     asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
 4   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 5   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   Sofia Bahena Ortuño; Gennady Valeryevich
     Lavrus; Claude Bent; Charles Joseph;                 Case No. 3:20-CV-02064-MMC
14   Salomon Medina Calderon; Ricardo Vasquez
     Cruz; J Elias Solorio Lopez; Olvin Said
15   Torres Murillo; Julio Cesar Buendia Alas;            [PROPOSED] ORDER
     Marco Montoya Amaya; Mauricio Ernesto                GRANTING PLAINTIFFS’
16   Quinteros Lopez; Roxana del Carmen                   MOTION FOR A PRELIMINARY
     Trigueros Acevedo; Ernesto Ambrocio Uc               INJUNCTION RE PETITIONERS
17   Encarnacion;                                         MEDINA CALDERON, LAVRUS,
                                                          JOSEPH AND SOLORIO LOPEZ
18                          Petitioners-Plaintiffs,
                                                          JUDGE: MAXINE M. CHESNEY
19                        v.

20   DAVID JENNINGS, Acting Director of the
     San Francisco Field Office of U.S. Immigration
21   and Customs Enforcement; MATTHEW T.
     ALBENCE, Deputy Director and Senior
22   Official Performing the Duties of the Director
     of the U.S. Immigration and Customs
23   Enforcement; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT,
24
                        Respondents-Defendants.
25

26

27

28


                                      Case No. 3:20-CV-02064-MMC
                                          [PROPOSED] ORDER
           Case 3:20-cv-02064-MMC Document 67-3 Filed 04/29/20 Page 2 of 4



 1   BREE BERNWANGER* (NY SBN 5036397)                JORDAN WELLS (SBN 326491)
     bbernwanger@lccrsf.org                           jwells@aclusocal.org
 2   TIFANEI RESSL-MOYER (SBN 319721)                 STEPHANIE PADILLA (SBN 321568)
     tresslmoyer@lccrsf.org                           spadilla@aclusocal.org
 3   HAYDEN RODARTE (SBN 329432)                      AMERICAN CIVIL LIBERTIES UNION
     hrodarte@lccrsf.org                              FOUNDATION OF SOUTHERN
 4   LAWYERS’ COMMITTEE FOR                           CALIFORNIA
     CIVIL RIGHTS OF                                  1313 West Eighth Street
 5   SAN FRANCISCO BAY AREA                           Los Angeles, CA 90017
     131 Steuart St #400                              Telephone: (213) 977-9500
 6   San Francisco, CA 94105                          Facsimile: (213) 977-5297
     Telephone: (415) 814-7631
 7                                                    Attorneys for Petitioners-Plaintiffs
     JUDAH LAKIN (SBN 307740)                         *Motion for Admission Pro Hac Vice
 8   judah@lakinwille.com                             Pending
     AMALIA WILLE (SBN 293342)
 9   amalia@lakinwille.com
     LAKIN & WILLE LLP
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                       Case No. 3:20-CV-02064-MMC
                                           [PROPOSED] ORDER
             Case 3:20-cv-02064-MMC Document 67-3 Filed 04/29/20 Page 3 of 4




 1          In its Order re: Petitioners’ Motion for Temporary Restraining Order; Directions to

 2   Parties (ECF 38), the Court granted Petitioners’ Motion for Temporary Restraining Order to the

 3   extent it was brought on behalf of Petitioners Medina Calderon, Lavrus, Joseph, and Solorio

 4   Lopez and directed Respondents to show cause, within fourteen days, why a preliminary

 5   injunction should not issue as to these Petitioners. In subsequent orders, after considering

 6   additional submissions from the parties, the Court set conditions for the release of these four

 7   petitioners. ECF 44, 45, 46, 47. Respondents filed their Response to Order to Show Cause (ECF

 8   61) and Petitioners filed their Reply in Support of Preliminary Injunction (ECF __.)
 9          Upon review of all of the material submitted by the parties in support of the Motion for
10   Temporary Restraining Order and in response to the order to show cause, Plaintiffs’ Motion for
11   Preliminary Injunction is GRANTED as to these four Petitioners. Pursuant to Rule 65 of the
12   Federal Rules of Civil Procedure, the Court orders as follows:
13                                    PRELIMINARY INJUNCTION
14          The Court finds that Plaintiffs have demonstrated that they are likely to succeed on the
15   merits of their claim that their detention violates the Fifth Amendment’s Due Process Clause. In
16   light of the exceptional risks posed by COVID-19, Plaintiffs’ continued detention imposes harm
17   that is not reasonably related to a legitimate governmental objective. Jones v. Blanas, 393 F.3d
18   918 (9th Cir. 1994). In light of the unconstitutional conditions of their confinement, release

19   through habeas is the appropriate remedy. The Court further finds that Plaintiffs are likely to

20   suffer irreparable harm in the absence of injunctive relief, that the balance of equities tips in their

21   favor under the exceptional circumstances of this case, and that an injunction is in the public

22   interest. Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008). In addition,

23   Plaintiffs have raised serious questions going to the merits and the balance of hardships tilts

24   sharply in their favor. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

25          Based on these findings, the Court orders that:

26

27

28
                                                         1
                                          Case No. 3:20-CV-02064-MMC
                                              [PROPOSED] ORDER
            Case 3:20-cv-02064-MMC Document 67-3 Filed 04/29/20 Page 4 of 4




 1          1.     Petitioners Medina Calderon, Lavrus, Joseph, and Solorio Lopez shall remain

 2                 released from detention under the conditions of release previously ordered by the

 3                 Court;

 4          2.     If any party wishes to seek a change in the conditions of release, or to re-detain a

 5                 Petitioner, it may move the Court for such relief.

 6          3.     No security shall be required.

 7          IT IS SO ORDERED.

 8   Dated this __ day of April 2020
                                                         MAXINE M. CHESNEY
 9                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                       Case No. 3:20-CV-02064-MMC
                                           [PROPOSED] ORDER
